Citation Nr: 1700818	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-41 760	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel 

      
      
      INTRODUCTION

The Veteran served on active duty from April 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in part denied service connection for sensorineural hearing loss.  The Veteran was not notified of this decision until March 2010, and filed a timely notice of disagreement in April 2010.

In November 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.  In a June 2016 letter, the Veteran was informed that the VLJ who conducted his hearing is no longer employed by the Board, and that he had a right to request a hearing before the VLJ who would decide his claim.  The Veteran did not respond to this letter, and the Board thus deems his right to a new hearing waived.  

The Board remanded the case for resolution of conflicting medical evidence regarding the etiology of current hearing loss in February 2013.  The remand orders were complied with in part, so the Board remanded a second time in July 2015 for an addendum opinion that specifically reconciled favorable evidence of record, and included ample supportive rationale.  An additional addendum opinion was provided in September 2015, and the agency of original jurisdiction (AOJ) readjudicated the claim again finding no service connection to the Veteran's hearing loss.  The Board is therefore satisfied that the instructions in its remands of February 2013 and July 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran had filed a notice of disagreement (NOD) with the RO's denial of service connection for a psychiatric disorder in this January 2008 rating decision.  In June 2010, the RO reconsidered and granted this claim.  Additionally, the Veteran appealed the RO's denial of service connection for tinnitus in the January 2008 decision which the RO later granted in a January 2011 rating decision.  Thus, these matters are no longer in appellate status.  See Grantham v. Brown, 114 F 3d 1156 (Fed Cir 1997).

FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is connected to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

To determine whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records reveal no evidence of hearing loss during service including on audiology tests done at entrance and separation examinations of March 1980 and May 1981. 

At his March 1980 induction examination, the Veteran's audiometry results revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
10
10
LEFT
5
0
0
0
15


At his May 1981 separation examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
5
5
5
15


In January 2008, the Veteran was examined by VA and was determined by the audiologist to experience hearing loss unrelated to his service. The examiner cited the fact that the Veteran's hearing was normal by VA standards at separation. Speech recognition scores were 86 percent in his right ear, and 92 percent in his left ear.  His pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
40
LEFT
5
0
15
40
45


The Veteran was denied service connection for hearing loss and was notified in March 2010 of this decision.  The veteran then filed a timely NOD in April 2010. 

The RO next requested an audiologist to review the induction and separation examinations.  In July 2010, the audiologist concluded that it was not likely that hearing loss was related to noise exposure while in the service since hearing was normal at enlistment and separation, and there were no significant threshold shifts seen between the two examinations.
The Veteran next filed a VA Form 9 in October 2010 indicating that he would provide private medical evidence in support of his appeal.  He received a private examination in November 2010, where a medical doctor concluded that it was likely that service-related noise exposure contributed to his subsequent progressive bilateral sensorineural hearing loss.  The pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
45
40
LEFT
20
15
20
55
60


In January 2011, a Supplemental Statement of the Case (SSOC) was provided to the Veteran, denying service connection to his hearing loss.  He again filed a VA Form 9 contesting the determination by the RO.

The RO then requested another addendum VA review in order to achieve clarification of the previous audiology opinion and to provide adequate rationale explaining why the Veteran's hearing loss was not due to military noise exposure.  In February 2011, the examiner once again declared that the Veteran's hearing loss was not due to military noise exposure, and a second supplemental statement of the case was issued denying service condition that same month.

During service, the Veteran worked as a fueling specialist on a flight line.  VA has previously conceded in the January 2011 SSOC that the Veteran was exposed to acoustical trauma due to both the nature of his military occupational specialty along with his basic training requirements.  Because of the extreme noise exposure while on duty, double hearing protection was used.  The Veteran testified at his hearing in November 2011 that the noise from the flight line typically forced him to wear hearing protection even when within the confines of the barracks.  He also testified that he started experiencing hearing difficulties shortly after leaving the military.

The Board first remanded the case in February 2013.  The primary purpose of the remand was to specifically address the conflict in medical opinions between VA and the Veteran's private doctor.  Given the favorable evidence provided by the Veteran, the Board asked for further clarification from the examiner that took into account this favorable evidence, provided an adequate rationale for the opinion, and which also allowed the Veteran an opportunity to submit further clarification from the physician who conducted his private examination.

In June 2013, a VA audiologist provided another opinion regarding the Veteran's hearing loss.  The opinion once again did not address any of the favorable evidence provided by the Board and did not provide sufficient rationale supporting the audiologist's opinion.  The Board remanded a second time in July 2015 to ensure satisfactory compliance with the initial remand instructions.

VA provided the most recent examiner opinion in September 2015.  The examiner denied there being a link between the Veteran's hearing loss and his military service, and an additional SSOC was issued to the Veteran in October 2015.  The examining audiologist cited the Institute of Medicine, explaining that "The understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  The examiner further opined that "It is outside of the scope of audiology to determine exactly which malady or disorder is causing the hearing loss," and suggested that for "remaining questions concerning hearing loss as it relates to other co-morbid medical conditions," VA should defer for an opinion from a medical physician.  The examiner did not, however, specifically address a rationale for the inconsistency between the private physician's opinion, and that of the VA. 

Although VA examiners have repeatedly found no relationship between service and hearing loss, the Board finds that the evidence weighs at least in equipoise as to whether the Veteran's bilateral hearing loss is caused by service.   As to causation, the Board finds the November 2010 private opinion by the medical physician more probative than the multiple opinions provided by VA examiners.  While the most recent VA audiologist provided a more detailed justification as to why there is no service connection, VA once again failed to directly and sufficiently address the favorable evidence of record provided by the Veteran.  Regardless of how unlikely a delay in the onset of noise-induced hearing loss may be, this failure to address is a critical oversight.  Finally, in a January 2011 rating decision, VA had concluded that the Veteran's tinnitus is service-connected.  Considering that VA internal guidelines specify that sensorineural hearing loss is the most common cause of tinnitus, Fountain v. McDonald, 27 Vet. App. 258, 260 n.1 (2015), the Board finds the likelihood of correlation is in relative equipoise.  The Board believes that in light of the foregoing facts, the Veteran should be afforded the benefit of any doubt, and service connection is therefore granted.
Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


      ORDER

Service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


